Exhibit 10.4

NOTE: CERTAIN CONFIDENTIAL INFORMATION HAS BEEN OMITTED FROM THIS DOCUMENT AND
REPLACED BY "[*]". A COMPLETE COPY OF THIS DOCUMENT INCLUDING THE CONFIDENTIAL
INFORMATION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

SECOND AMENDMENT TO

DEVELOPMENT AND LICENSE AGREEMENT

THIS SECOND AMENDMENT TO DEVELOPMENT AND LICENSE AGREEMENT (the "Second
Amendment") is made and entered into on November 19, 2004 (the "Second Amendment
Effective Date"), by and between NPS Pharmaceuticals, Inc. ("NPS") and Amgen
Inc. ("Amgen"). NPS and Amgen are referred to in this Second Amendment
individually as a "Party" and collectively as the "Parties."

RECITALS

WHEREAS, NPS and Amgen have previously entered into a Development and License
Agreement effective as of December 27, 1995 (the "Original Agreement"), as
amended by that certain First Amendment to Development and License Agreement
(the "First Amendment") and this Second Amendment, each effective as of the
Second Amendment Effective Date (collectively, the "Agreement"); and

WHEREAS, pursuant to Section 4.5 of the Original Agreement, NPS and Amgen have
conferred and determined that after the Second Amendment Effective Date NPS and
Amgen desire that Amgen have responsibility to use the Amendment Assay, Assay
Materials and Screening Technology to conduct the Amendment Assays and Assays
and therefore now desire to amend certain provisions of the Original Agreement
as provided for herein.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as set forth herein:

1. AMENDMENT

1.1 The following

is hereby added as new Section 1.56 - 1.60 to Appendix A of the Agreement:



1.56 "Amendment Assay" shall mean the [*], which NPS has used pursuant to the
terms of Sections 4.4 and 4.5 of the Original Agreement for the purpose of
identifying calcimimetic compounds and determining whether such compounds meet
the definition of Compounds.

1.57 "Assay Materials" shall mean (i) the [*], (ii) such other materials as are
used in performing the Amendment Assay, to the extent that such other materials
are not generally commercially available, and (iii) the protocols for performing
the Amendment Assay.

1

--------------------------------------------------------------------------------



1.58 "Screening Know-How"

shall mean all information, know-how and expertise which relates to screening
compounds for calcimimetic activity at the Calcium Receptor(s), including,
without limitation, protocols for performing the Amendment Assay.



1.59 "Screening Patents"

shall mean all patent applications and issued patents owned or controlled by
NPS, which cover Calcium Receptor(s) (including peptides, proteins, nucleic
acids coding therefor and cells expressing such Calcium Receptor(s)) and/or use
of Calcium Receptor(s), including, without limitation, those set forth on
Exhibit 1 attached to this Second Amendment, but excluding all claims within
Licensed Patents except those that, but for the license set forth in Section 4.7
of the Agreement, would be infringed by the use or performance of the Amendment
Assays.



1.60 "Screening Technology" shall mean, collectively, Screening Know-How and
Screening Patents.

1.2 The following is hereby added as a new Sections 4.7 - 4.13 of the Agreement:

4.7 License. NPS hereby grants to Amgen a non-exclusive, fully paid-up license,
under the Screening Technology and the Licensed Technology solely to do the
following in the Territory (i) screen compounds (and do such acts as may be
necessary to screen compounds), excluding proteins and nucleic acids, for
calcimimetic activity at the Calcium Receptor(s), and (ii) study the Calcium
Receptor(s) (and do such acts as may be necessary to study the Calcium
Receptor(s), including without limitation to identify the crystal structure
thereof both in bound and unbound conformations. Except as otherwise provided
herein, NPS shall retain all other rights in connection with the Screening
Technology. The foregoing license in this Section 4.7 includes the right for
Amgen to permit its collaborators and contract service providers to exercise the
rights granted to Amgen, provided, however that such collaborators and/or
contract service provider(s) are bound by obligations no less restrictive than
those applicable to Amgen under this Agreement. Nothing set forth in the
Agreement shall be deemed to require Amgen to screen compounds at the request of
NPS or otherwise. This paragraph supersedes Section 3.2 of the Original
Agreement.

4.8 Amgen Covenants. Amgen covenants that it will not utilize Screening
Technology for the purpose of screening for calcilytic compounds. NPS shall have
the right to review a summary of the data generated from such Amendment Assays
(i.e. the raw results of the Amendment Assays, but excluding any chemical
structure information), except to the extent that Amgen may withhold data which
Amgen is prohibited from disclosing.

4.9 Identification of Compound(s) by NPS. Notwithstanding the provisions of
Section 4.4 and 4.5 of the Original Agreement, after the Second Amendment
Effective Date, NPS shall have no obligation to

2

--------------------------------------------------------------------------------

conduct the Amendment Assays to screen Amgen Compounds, provided, however, that
upon the reasonable request of Amgen NPS shall remain obliged to conduct
Amendment Assays to screen NPS Compounds and to conduct such other tests as
Amgen reasonably requests to determine if a compound meets the definition of a
Compound pursuant to Section 4.5 of the Agreement.

4.10 Identification of Compound(s) by Amgen. During the term of the Agreement,
within thirty (30) days after determination by Amgen that any compound meets the
definition of an Amgen Compound, NPS/Amgen Compound or Third Party Compound,
such compound shall be designated by Amgen as an Amgen Compound, NPS/Amgen
Compound or Third Party Compound, as the case may be. Amgen shall notify NPS
within thirty (30) days after such determination and designation.

4.11 Supply of Assay Materials. NPS shall deliver to Amgen the Assay Materials
in reasonable condition (including with live, active cells) as further described
on Exhibit 2 attached to this Second Amendment within ten (10) days after the
Second Amendment Effective Date. Thereafter, NPS shall deliver additional
quantities of such Assay Materials as Amgen may request within thirty (30) days
of such request, and upon Amgen's reasonable request NPS shall provide
reasonable technical assistance and/or training via telephone and/or at NPS's
facilities.

4.12 Restrictions. Amgen shall not use the Assay Materials in humans under any
circumstances. Amgen shall not transfer the Assay Materials to any Third
Party(ies) without the prior written consent of NPS, except that Amgen shall
have the right to transfer the Assay Materials to its corporate partners and
contract services providers that are bound by obligations no less restrictive
than those applicable to Amgen under this Agreement without the consent of NPS.
Upon termination of this Agreement if NPS so requests in writing, Amgen shall
destroy or return to NPS the remaining Assay Materials (if any). The Assay
Materials and the progeny of the cell lines within the Assay Materials shall
remain the property of NPS.

4.13 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, ANY ASSAY MATERIALS ARE SUPPLIED "AS IS" WITH NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING ANY WARRANTY OR MERCHANTABILITY, TITLE, OR FITNESS FOR A
PARTICULAR PURPOSE.

1.3. The following is added as a new Section 10.4 of the Agreement:

10.4 Enforcement of Screening Patents. NPS alone shall have the right but not
the obligation, in its own name and at its sole cost and expense, to initiate
patent infringement proceedings against any Third Party(ies)

3

--------------------------------------------------------------------------------

suspected of infringing a claim within Screening Patents, except to the extent
that such proceedings could reasonably be expected to result in a challenge to
the validity or enforceability of the Licensed Patents other than Screening
Patents, in which case NPS shall have no right to initiate or otherwise pursue
such proceedings without the prior written consent of Amgen. NPS shall have
exclusive control over the conduct of any such patent infringement proceedings,
including the right to settle or compromise such proceedings, provided, however
that no such settlement or compromise shall be made by NPS, which has an adverse
effect on the rights of Amgen without Amgen's prior written consent. If NPS
elects to commence an action for infringement, Amgen shall cooperate at NPS'
sole cost and expense with reasonable requests of NPS for such cooperation.
During the term of this Agreement, Amgen agrees to use commercially reasonable
efforts to ensure that any Amgen personnel (as might reasonably be requested for
assistance by NPS) will be available to cooperate with NPS consistent with the
terms set forth in this Section 10.4. Any award paid to NPS by Third Party(ies)
as a result of such patent infringement proceedings shall belong to NPS.
Notwithstanding the foregoing, nothing in this Section 10.4 shall alter in any
way either Party's rights or obligations under Section 10.1, 10.2 or 10.3 of the
Original Agreement.

2. GENERAL PROVISIONS

2.1 Except as expressly provided for in the First Amendment and this Second
Amendment, all of the terms, conditions and provisions of the Original Agreement
remain unaltered and are in full force and effect, and as amended hereby the
Agreement is hereby ratified and confirmed in all respects. The Original
Agreement, the First Amendment and this Second Amendment shall be read and
construed as one Agreement.

2.2 If any provision of this Second Amendment is construed to be invalid,
illegal or unenforceable by a court of competent jurisdiction, then the
remaining provisions hereof shall not be affected thereby and shall be
enforceable without regard thereto.

2.3 This Second Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original hereof, and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one counterpart hereof.

2.4 Section and subsection headings in this Second Amendment are for convenience
of reference only, do not constitute a part of this Second Amendment, and shall
not affect its interpretation.

2.5 All words used in this Second Amendment shall be construed to be of such
number and gender as the context requires or permits.

4

--------------------------------------------------------------------------------



2.6 This Second Amendment may not be amended or modified orally, and shall be
construed and interpreted according to the laws of the State of California,
excluding any choice of law rules that may direct the application of the laws of
another jurisdiction.

The Parties have caused this Amendment to be executed as of the Effective Date
by signature of their duly authorized representatives.

 

NPS PHARMACEUTICALS, INC.

AMGEN INC.

By: /s/ Gerard Michel

By: /s/ Steven Schoch

Name: Gerard Michel
Title: CFO, Vice President Business
Development

Name: Steven Schoch
Title: Vice President Finance & Controller

 

 

 

5

--------------------------------------------------------------------------------



Exhibit 1
Screening Patents

[*]

 

 

 

 

 

6

--------------------------------------------------------------------------------



Exhibit 2
Assay Materials

[*]

 

 

 

 

 

7

--------------------------------------------------------------------------------

